Exhibit 32.0 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code), each of the undersigned officers of Sterling Construction Company, Inc., a Delaware corporation (the “Company”), does hereby certify that, to his knowledge: (i) the Quarterly Report on Form 10-Q for the quarter ended March 31, 2008 (the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Form 10-Q fairly represents, in all material respects, the financial condition and results of operations of the Company. Dated:May 12, 2008 /s/ Patrick T. Manning Patrick T. Manning Chief Executive Officer Dated:May 12, 2008 /s/James H. Allen, Jr. James H. Allen, Jr. Chief Financial Officer 25
